Case 18-30264-sgj11 Doc 1241 Filed 09/03/21              Entered 09/03/21 17:29:39         Page 1 of 4




PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No. 143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
John A. Morris (NY Bar No. 266326) (admitted pro hac vice)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
Hayley R. Winograd (NY Bar No. 5612569) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD PLLC
Melissa S. Hayward
Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachery Z. Annable
Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, Texas 75231
Tel: (972) 755-7100
Fax: (972) 755-7110

Counsel for Highland Capital Management, L.P.

                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

                                                           §
 In re:                                                    § Chapter 11
                                                           §
 ACIS CAPITAL MANAGEMENT, L.P., ET AL,                     § Case No. 18-30264-sgj11
                                                           §
                                 Debtor.                   §

    HIGHLAND CAPITAL MANAGEMENT, L.P.’S WITNESS AND EXHIBIT LIST
       WITH RESPECT TO HEARING TO BE HELD ON SEPTEMBER 8, 2021

          Highland Capital Management, L.P. (“HCMLP”) respectfully submits the following

witness and exhibit list with respect to the matters the Court has set for hearing at 9:30 a.m. (Central

Time) on Wednesday, September 8, 2021 (the “Hearing”) in the above-styled bankruptcy case (the

“Bankruptcy Case”).


WITNESS AND EXHIBIT LIST FOR HEARING ON SEPTEMBER 8, 2021                                   PAGE 1 OF 4
Case 18-30264-sgj11 Doc 1241 Filed 09/03/21             Entered 09/03/21 17:29:39    Page 2 of 4




A.       Witnesses:

                1.     Any witness identified by or called by any other party; and

                2.     Any witness necessary for rebuttal.

B.       Exhibits:

Letter                                  Exhibit                               Offered      Admitted

            Any document entered or filed in the Bankruptcy Case,
 A.
            including any exhibits thereto
            Any document entered or filed in HCMLP’s chapter 11
 B.
            bankruptcy case, including any exhibits thereto
            All exhibits necessary for impeachment and/or rebuttal
 C.
            purposes
            All exhibits identified by or offered by any other party at the
 D.
            Hearing



                             [Remainder of Page Intentionally Blank]




WITNESS AND EXHIBIT LIST FOR HEARING ON SEPTEMBER 8, 2021                               PAGE 2 OF 4
Case 18-30264-sgj11 Doc 1241 Filed 09/03/21          Entered 09/03/21 17:29:39   Page 3 of 4




 Dated: September 3, 2021.                PACHULSKI STANG ZIEHL & JONES LLP

                                          Jeffrey N. Pomerantz (CA Bar No.143717) (pro hac vice)
                                          Ira D. Kharasch (CA Bar No. 109084) (pro hac vice)
                                          John A. Morris (NY Bar No. 266326) (pro hac vice)
                                          Gregory V. Demo (NY Bar No. 5371992) (pro hac vice)
                                          Hayley R. Winograd (NY Bar No. 5612569) (pro hac vice)
                                          10100 Santa Monica Blvd., 13th Floor
                                          Los Angeles, CA 90067
                                          Telephone: (310) 277-6910
                                          Facsimile: (310) 201-0760
                                          E-mail:     jpomerantz@pszjlaw.com
                                                      ikharasch@pszjlaw.com
                                                      jmorris@pszjlaw.com
                                                      gdemo@pszjlaw.com
                                                      hwinograd@pszjlaw.com

                                          -and-

                                          HAYWARD PLLC

                                          /s/ Zachery Z. Annable
                                          Melissa S. Hayward
                                          Texas Bar No. 24044908
                                          MHayward@HaywardFirm.com
                                          Zachery Z. Annable
                                          Texas Bar No. 24053075
                                          ZAnnable@HaywardFirm.com
                                          10501 N. Central Expy, Ste. 106
                                          Dallas, Texas 75231
                                          Tel: (972) 755-7100
                                          Fax: (972) 755-7110

                                          Counsel for Highland Capital Management, L.P.




WITNESS AND EXHIBIT LIST FOR HEARING ON SEPTEMBER 8, 2021                         PAGE 3 OF 4
Case 18-30264-sgj11 Doc 1241 Filed 09/03/21          Entered 09/03/21 17:29:39        Page 4 of 4




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that, on September 3, 2021, a true and correct copy of the
foregoing witness and exhibit list was served via electronic mail upon those parties registered to
receive electronic service via the Court’s CM/ECF system.

                                                      /s/ Zachery Z. Annable
                                                      Zachery Z. Annable




WITNESS AND EXHIBIT LIST FOR HEARING ON SEPTEMBER 8, 2021                              PAGE 4 OF 4
